EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Samir A. Bhavsar, Reg. # 41,617 on 06/30/2022.

This listing of claims 1, 8 and 15 will replace all prior versions of claims 1, 8 and 15:
1. A system comprising: 
a production cluster comprising a first plurality of nodes, the production cluster 5configured to execute a workload, wherein jobs associated with the executed workload are allocated, according to a first configuration, across the first plurality of nodes; 
a workload simulator coupled to the production cluster and a test cluster, the workload simulator implemented by a processor, wherein the processor is configured to:  
10extract, from the production cluster, production cluster data comprising: production capability information comprising a record of computing resources associated with the plurality of nodes of the production cluster; 
workload data comprising a record of the jobs associated with 15the workload; and 
production cluster usage information comprising a record of usage, over time, of the computing resources associated with the plurality of nodes of the production cluster by the jobs associated with the workload;  
20extract, from the test cluster, test capability information comprising a record of computing resources available to the test cluster; 
determine, based at least in part on the production cluster data, a first job type of the jobs associated with 15the workload to include in a simulated workload to be executed on the test cluster; 
determine, based at least in part on the production capability information 25and the test capability information, a number of jobs of the first job type to include in the simulated workload; and 
generate the simulated workload comprising the determined number of jobs of the first job type; and the test cluster comprising a second plurality of nodes, wherein the second 30plurality of nodes comprises fewer nodes than the first plurality of nodes, the test cluster s the simulated workload.

8. A method comprising: extracting, from a production cluster, production cluster data, wherein the production cluster comprises a first plurality of nodes and is configured to execute a workload, wherein jobs associated with the workload are allocated, according to a first 5configuration, across the first plurality of nodes, wherein the production cluster data comprises: production capability information comprising a record of computing resources associated with the plurality of nodes of the production cluster; workload data comprising a record of the jobs associated with the 10workload; and production cluster usage information comprising a record of usage, over time, of the computing resources associated with the plurality of nodes of the production cluster by the jobs associated with the workload; extracting test capability information comprising a record of computing 15resources available to a test cluster, the test cluster comprising a second plurality of nodes, wherein the second plurality of nodes comprises fewer nodes than the first plurality of nodes; determining, based at least in part on the production cluster data, a first job type of the jobs associated with 15the workload to include in a simulated workload to be executed on the test cluster;  20determining, based at least in part on the production capability information and the test capability information, a number of jobs of the first job type to include in the simulated workload; ; and executing, by the test cluster, the simulated workload.

15. A device configured to generate a simulated workload associated with a workload executed on a production cluster, the device comprising: a memory configured to store instructions; and one or more processors coupled to the memory and a network interface, the one 5or more processors configured, when executing the instructions, to: extract, from the production cluster, production cluster data, the production cluster comprising a first plurality of nodes and configured to execute a workload, wherein jobs associated with the executed workload are allocated, according to a first configuration, across the first plurality of nodes, 10wherein the production cluster data comprises: production capability information comprising a record of computing resources associated with the plurality of nodes of the production cluster; workload data comprising a record of the jobs associated with 15the workload; and production cluster usage information comprising a record of usage, over time, of the computing resources associated with the plurality of nodes of the production cluster by the jobs associated with the workload;  20extract, from a test cluster, test capability information comprising a record of computing resources available to the test cluster, the test cluster comprising a second plurality of nodes, wherein the second plurality of nodes comprises fewer nodes than the first plurality of nodes, the test cluster configured to execute the simulated workload;  25determine, based at least in part on the production cluster data, a first job type of the jobs associated with 15the workload to include in the simulated workload to be executed on the test cluster; determine, based at least in part on the production capability information and the test capability information, a number of jobs of the first job type to include in the simulated workload;; and execute, by the test cluster, the simulated workload.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15, when taken in the context of the claim as a whole.

The closest prior art of record, Babu et al (U.S. Pat. 9367601) in view of Dimitrovich et al (U.S. Pub. 2015/0006966) and in further view of Odhner et al (U.S. Pat. 7610186), disclose different portions of the limitations of the amended independent claims 15 and 20 (Babu: Fig. 7, col 4 line 59 – col 5 line 2, col 5 line 64 – col 6 line 12, col 6 line 62 – col 7 line 3, col 8 line 40-53, col 9 line 26-34; col 10 lines 1-17, col 12 lines 21-26, Tables 1-5: virtual profiles, containing configurations for numbers of different types of MapReduce related tasks, of jobs that are used for simulated execution are created from collected job profiles on production cluster resources of MapReduce System, the job profiles contain capability information of cluster resources, information about execution of MapReduce jobs on the cluster resources and utilization information of the cluster resources; the simulated execution of jobs is carried out in order to facilitate recommendations to be made; Dimitrovich abstract, Fig. 2, [0015], [0024], [0033]-[0037], [0041], [0042] tests, containing simulated executions, of software are performed on a distinct set of cloud resources; as part of testing, a number and type of tasks of the software is determined based on characteristic of the software and capacity of cloud resources on which the tests are executed; Odhner cols 4 and 5, Fig. 2 testing/simulation of workloads using monitored execution parameters of server cluster are done using a number of test servers less than the number of servers in the server cluster); they however do not anticipate or render obvious the overall combined structure and features set forth in the amended independent claims 1, 8 and 15, when viewed as an order whole of the different portions of the limitations contained therein.
These limitations are in conjunction with all the other limitations that are not specifically recited in the quotes.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claims as a whole. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement for Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198